DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Action is in response to communications filed 7/28/2021.
Claims 1, 5-6, 9, 13-14, 17, 19, and 22 are amended by this Examiner’s Amendment.
Claims 1-22 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Jeffrey Hsu (Applicant's Representative, Reg. No. 63,063) 9/7/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended) An input/output delay optimization method, used in an electronic system, the electronic system comprising a host controller and a by the host controller according to different output delay values; determining, by the host controller, an optimized output delay value according to a response status of the memory device for the one or more first read commands transmitted by the host controller; transmitting, by the host controller, one or more second read commands to the memory device to cause the memory device to transmit a known data to the host controller in response to the one or more second read commands, wherein the one or more second read commands are transmitted by the host controller according to the optimized output delay value after the step of determining, by the host controller, the optimized output delay value according to the response status of the memory device for the one or more first read commands; receiving, by the host controller, the known data transmitted from the memory device according to different input delay values; and determining, by the host controller, an optimized input delay value after receiving the known data transmitted from the memory device and after determining the correctness of the received known data.
(Currently Amended) The method according to claim 2, wherein in the step of switching, by the host controller, the memory device from a first mode to a second mode, the host controller transmits a register setting command to the  and the memory device turns on one or more circuits while the specific register of the memory device is set.
(Currently Amended) The method according to claim 1, wherein the known data is pre-programmed into a pre-defined data register of the memory device; is pre-programmed into a predetermined area of a memory array that is part of the memory device; or is hard-coded into the memory device.   
 (Currently Amended) An input/output delay optimized electronic system, comprising: a memory device; and a host controller, coupled to the memory device, the host controller configured to perform following operations: switching, by the host controller, the memory device from a first mode to a second mode; transmitting, by the host controller, one or more first read commands to the memory device, wherein the one or more first read commands are transmitted by the host controller according to different output delay values; determining, by the host controller, an optimized output delay value according to a response status of the memory device for the one or more first read commands transmitted by the host controller; transmitting, by the host controller, one or more second read commands to the memory device to cause the memory device to transmit a known data to the host controller in response to the one or more second read commands, wherein the one or more second read commands are transmitted by the host controller according to the optimized output delay value after the step of determining, by the host  the memory device for the one or more first read commands; receiving, by the host controller, the known data transmitted from the memory device according to different input delay values; and determining, by the host controller, an optimized input delay value after receiving the known data transmitted from the memory device and after determining the correctness of the received known data.
(Currently Amended) The input/output delay optimized electronic system according to claim 10, wherein in the operation of switching, by the host controller, the memory device from a first mode to a second mode, the host controller transmits a register setting command to the memory device to cause the memory device to set a specific register, and the memory device turns on one or more circuits while the specific register of the memory device is set.
(Currently Amended) The method according to claim 9, wherein the known data is pre-programmed into a pre-defined data register of the memory device; is pre-programmed into a predetermined area of a memory array that is part of the memory device; or is hard-coded into the memory device.
(Currently Amended) A memory device, configured to be coupled to a host controller, the memory device comprising: a memory array; and a memory controller, coupled to the memory array, the memory controller configured to perform following operations: switching the memory device from a first mode to a second mode; receiving one or more first read commands from the host  are transmitted according to different output delay values; identifying the one or more first read commands, and responding for the one or more first read commands which are identified; receiving one or more second read commands from the host controller, wherein the one or more second read commands are transmitted to the memory controller according to an optimized output delay value after the output delay value is determined by the host controller; and transmitting, by the memory controller, a known data to the host controller in response to each of the one or more second read commands from the host controller to cause the host controller to determine an optimized input delay value after receiving the known data and after determining the correctness of the received known data.
(Currently Amended) The memory device according to claim 18, wherein in the operation of switching from a first mode to a second mode, the memory controller is configured to perform a write operation on a specific area of the memory array in response to a write command from the host controller, and the subsequent operations following the operation of enabling a high power consumption mode are performed during the write operation.
(Currently Amended) The method according to claim 17, wherein the known data is pre-programmed into a pre-defined data register of the memory device; is pre-programmed into a predetermined area of a memory array that is part of the memory device; or is hard-coded into the memory device.   

END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application improve system reliability by optimizing a setup time and a hold time for an input/output device to ensure correctness of transmitted data.
The most similar prior art to the inventions of the instant application is a combination of United Stated Statutory Invention Registration H607 ("Pryluck") in view of U.S. Patent No. 5,500,808 ("Wang") in view of U.S. Patent No. 6,253,333 ("Bogumil") and further in view of U.S. Patent No. 9,203,449 ("Matsubara").  The combination of Pryluck, Wang, Bogumil, and Matsubara ("the prior art") teaches a memory system that delays input and output transmissions.
The prior art neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…receiving, by the host controller, the known data transmitted from the memory device according to different input delay values; and determining, by the host controller, an optimized input delay value after receiving the known data transmitted from the memory device and after determining the correctness of the received known data" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
In addition, in the Remarks dated 7/28/2021, Applicant persuasively argues that none of the prior art, alone or in combination, teaches or suggests each and every claimed feature of the inventions of the instant application (see page 2, paragraph beginning with "(Emphasis added)" to page 3, paragraph beginning with "[i]n Bogumil…"; and page 5, paragraphs 1-2).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:30 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

	/Daniel C. Chappell/             Primary Examiner, Art Unit 2135